DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-11, 14, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwata (U.S. Patent Application Publication 2017/0090075).
Regarding claims 1, 4, 8-11, 14, 20, Iwata discloses (Fig. 4) an optical apparatus comprising: a base member (154); and a plurality of lenses (131) arrayed on the base member, wherein a curved surface constituting a convex surface or a concave surface of each of the plurality of lenses is formed by at least a first layer (155) containing silicon and nitrogen ([0067] SiN) and a second layer (156) containing silicon and nitrogen ([0071] SiN), wherein a third layer (158) having a composition different from a composition of the first layer and a composition of the second layer is arranged between the first layer and the second layer, and wherein a thickness of the third layer is less than a thickness of the first layer and a thickness of the second layer.  Iwata also discloses (Fig. 4) a convex surface on a side opposite to the side of the base member and the layers positioned; and a fourth layer (Fig. 9; 171) containing SiON ([0092]) as claimed.  Iwata also discloses (Fig. 1) an electronic device having a processing apparatus (18) as claimed.  The oxide of the third layer has more oxygen concentration than SiN of the first and second layers as claimed.  The distance between the first and third layer is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Uya et al. (U.S. Patent Application Publication 2015/0263212).
Regarding claim 17, Iwata discloses the claimed invention as set forth above.  Iwata further discloses (Figs.) a wiring structure (153).  Iwata does not disclose the semiconductor layer is positioned between the wiring structure and the lenses.  Uya et al. teach (Figs. 5D and 8E) the wiring structure on either side of the semiconductor layer.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the semiconductor layer between the wiring structure and the lenses in the apparatus of Iwata in view of Uya et al. to implement back side illumination as taught, known and predictable.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Nakashikiryo et al. (U.S. Patent Application Publication 2017/0278889), hereinafter, “N”.
Regarding claim 13, Iwata discloses the claimed invention as set forth above.  Iwata does not disclose light shielding walls between the lenses.  N teaches (Fig. 3) light shielding walls (94) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the light shielding walls in the 
Regarding claim 12, Iwata discloses the claimed invention as set forth above.  Iwata does not disclose the second and third layers are discontinuous between the lenses.  N teaches (Fig. 3) the top layer of the lenses are discontinuous between adjacent lenses as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Iwata in view of N to reduce crosstalk and improve detection as taught, known and predictable.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Tatani et al. (U.S. Patent Application Publication 2009/0147101), hereinafter, “T”.
Regarding claim 19, Iwata discloses the claimed invention as set forth above.  Iwata does not disclose another lens array arranged on the opposite side of the base member.  T teaches (Figs.) another lens array (top lens array) arranged as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide another lens array as claimed in the apparatus of Iwata in view of T to provide further focusing as taught, known and predictable.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Kimura (U.S. Patent Application Publication 2017/0077165), hereinafter, “K”.
Regarding claim 18, Iwata discloses the claimed invention as set forth above.  Iwata does not disclose two photodiodes per lens.  K teaches (Figs.) two photodiodes correspond to one lens as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement as claimed in the apparatus of Iwata in view of K to provide phase detection as taught, known and predictable.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Fukusho et al. (U.S. Patent 6,614,479), hereinafter, “F”.
Regarding claim 3, Iwata discloses the claimed invention as set forth above.  Iwata does not disclose the third layer containing silicon, nitrogen and oxygen.  F teaches (col. 5, lines 1-2) a third layer being SiON.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a material in the apparatus of Iwata in view of F to provide antireflection and improve detection as taught, known and predictable.
Claims 2, 5-7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata.
Regarding claims 2, 5-7, 15, 16, Iwata discloses the claimed invention as set forth above.  Iwata does not specifically disclose the thicknesses and the oxygen concentrations as claimed.  However, choosing a particular thickness for the layers and a particular oxygen concentration among the layers is a matter of design choice and would not result in undue experimentation.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such thicknesses or oxygen concentrations in the apparatus of Iwata to obtain a desired response or optimized sensitivity as known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878